Case 3:19-cv-00813-REP Document 8-2 Filed 11/24/19 Page 1 of 2 PagelD# 56

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

 

 

)
CHMURA ECONOMICS & ) Case No. 3:19-cv-00813
ANALYTICS, LLC, ) Judge Robert E. Payne
}
)
Plaintiff, )
)
vy. )
)
RICHARD LOMBARDO, }
)
Defendant. )
)
ORDER

In consideration of the Motion of Thomas J. Powell, Esq. to allow Christine Marie
Cooper from the firm Koehler Fitzgerald LLC, to appear and practice before this Court pro hac
vice in the above-styled case, the Court having determined that the representations contained in
such Motion are true, that Thomas J. Powell has entered his appearance as counsel in this cause,
and that this application is authorized by the Rules of this Court, it is hereby:

ORDERED that the Motion be and hereby is GRANTED.

It is further ORDERED that Christine Marie Cooper (the “Admittee”) be admitted to
appear and practice before this Court pro hac vice only in the above-captioned case on behalf of
Defendant Richard Lombardo. .

It is further ORDERED that in conjunction with such admission pro hac vice, and as to

matters arising during or pertaining to the above-styled cause, the Admittee will be subject to and

 
Case 3:19-cv-00813-REP Document 8-2 Filed 11/24/19 Page 2 of 2 PagelD# 57

submit herself to the full disciplinary powers of this Court to the same extent as if she was fully

admitted to practice in this Court and the Bar of Virginia.

Signatures Below

Dated:

 

ENTERED:

 

Robert E. Payne, United States District Court Judge

I ASK FOR THIS:

/si Thomas J. Powell
Thomas J. Powell, Esq., VSB #27604
The Law Offices of Thomas J. Powell, P.C.
3603-D Chain Bridge Road
Fairfax, Virginia 22030-3244
Tel: (703) 293-9050 | Fax: (703) 293-9075

Email: tom@tjplaw.com

Attorney for Defendant Richard Lombardo

 

Ho,
